Citation Nr: 9908231	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-00 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to an increased evaluation for arthrodesis of 
the right wrist (major), currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased evaluation for post traumatic 
arthritis of the right knee, currently evaluated as 30 
percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel

INTRODUCTION

The veteran served on active duty from July 1954 to April 
1958 and from April 1961 to August 1969.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

The Board notes that following a rating decision in March 
1998, in which the RO granted service-connection for 
degenerative joint disease of the left knee, the veteran 
submitted a statement in March 1998 which may be construed as 
a notice of disagreement with the 10 percent evaluation 
assigned for the left knee.  Since the RO did not provide the 
veteran a statement of the case on such matter, the issue of 
entitlement to a disability rating greater than 10 percent 
for entitlement to service connection for degenerative joint 
disease of the left knee is addressed in the Remand portion 
of the decision.  Godfrey v. Brown, 7 Vet. App. 398 (1995).

Also, the Board notes that the issue of entitlement to an 
increased evaluation for post traumatic arthritis of the 
right knee is addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  The claim for service connection for a cervical spine 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.

2.  The veteran's arthrodesis of the right wrist is 
manifested by X-ray evidence of solid fusion in a neutral 
position described as "ok"; there is no evidence of 
unfavorable ankylosis of the right wrist in any degree of 
palmar flexion, or with ulnar or radial deviation.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a cervical spine 
disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The criteria an increased evaluation of 40 percent for 
arthrodesis of the right wrist have been met.  38 U.S.C.A. §§ 
1155, 5107(a)(b) (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the records suggests that the veteran's numerous 
service medical records on file for all periods of active 
duty are complete.  The service department has noted that all 
pertinent records were sent to the RO.  His service medical 
records are essentially nonrevealing for any pertinent 
findings until mid August 1954 when he was briefly seen for 
complaints including a painful and sore neck associated with 
an upper respiratory infection.  In October 1954 he was seen 
for a backache after falling down but there was no mention of 
involvement of the neck.  Subsequently dated medical records 
during his first period of active service are silent for any 
cervical spine complaints or objective findings.  A report of 
a physical examination in March 1958, for separation from 
active duty, is silent for any cervical spine abnormality.  
An evaluation of the cervical spine was reported as normal. 

The veteran's service medical records for his second period 
of active duty including a report of a physical examination 
in April 1961, for purposes of re-enlistment are silent for 
any pertinent findings until February 1962, when he was seen 
for a brain concussion following a head injury.  It was noted 
that he had slipped and fallen and struck the back of his 
head on the pavement.  


While hospitalized the veteran demonstrated full range of 
motion of the neck with only minimal pain detected in the 
right posterior aspect thought most likely due to a mild 
contusion.  The subsequently dated service medical records 
and associated X-ray studies of the skull are absent any 
complaints or objective findings regarding the cervical 
spine.  A report of a physical examination in August 1964 
revealed a normal cervical spine on objective evaluation.  No 
pertinent complaint was noted.  In February 1968, he 
complained of right wrist pain.  He subsequently underwent 
arthrodesis of the right wrist (major) in October 1968 due to 
aseptic necrosis of the right carpal lunate.  A report of a 
physical examination in March 1969, for discharge from active 
duty revealed a normal clinical evaluation of the cervical 
spine without pertinent complaint.  Limited range of motion 
of the right wrist was noted secondary to arthrodesis of the 
right carpal lunate.  X-rays revealed "ok" position.  

In an original RO rating decision dated in October 1969, the 
RO granted service connection for arthrodesis of the right 
wrist evaluated as 30 percent disabling under Diagnostic Code 
5214.  The 30 percent evaluation has remained in effect to 
the present.

A report of a service re-evaluation physical examination in 
November 1970 revealed a normal cervical spine without 
pertinent complaint.  Also noted was status post right wrist 
fusion, essentially normal course with only occasional pain 
and mild instability.  X-rays of the right wrist revealed 
proximo-carpal radial solid fusion.  

Pertinent postservice medical evidence of record shows that 
in December 1986, the veteran first underwent private medical 
treatment for complaints of a two month history of neck pain.  
The veteran reported as history having had neck injuries 
associated with an airplane accident and being knocked 
unconscious as well as football injuries to the neck.  He 
complained of severe radicular pain.  

A magnetic resonance imaging (MRI) scan revealed changes 
consistent with bone spur at the level of C6-7 with slight 
compression of the spinal cord.  Following objective 
examination, impression was C6-7 disc herniation.  A fusion 
at the C6-7 level was noted in January 1987.

VA medical records dating from April 1992 to July 23, 1993 
are nonrevealing for referring to treatment at a VA 
orthopedic clinic for cervical spine symptoms.  The right 
wrist was noted as fused.

In May 1994, the veteran was noted to report a history of 
cervical laminectomy six years earlier with progressively 
more pain in the neck and right wrist from injuries while in 
the service.

Nerve conduction study and electromyogram of the upper 
extremities in July 1994 revealed early evidence of carpal 
tunnel on the left.  No right upper extremity abnormality was 
noted.

In February 1995, the veteran attended a hearing before a 
hearing officer at the RO.  A copy of the hearing transcript 
is on file.  

VA outpatient treatment records in the mid 1990's refer to 
neck and right hand symptoms.

A report a physical examination from a VA clinical 
electrophysiology laboratory and rehabilitation medicine 
service in August 1996 noted no wasting of hand intrinsic 
muscles.  The right wrist was fused with no motion 
demonstrated.  Grip strength was difficult to assess in both 
hands because of give-away weakness secondary to pain and 
numbness.  Nerve conduction and electromyography studies 
revealed electrodiagnostic findings of borderline distal 
sensory latencies of the right and left median and lunar 
nerves with low amplitude response, and normal distal motor 
latency and conduction velocity in the forearm and across the 
elbow of the right and left ulnar nerves.  

Impression was electrodiagnostic evidence of axonal-type of 
mild generalized sensory peripheral polyneuropathy and no 
evidence of cervical neuropathy.  

On a report of a VA orthopedic examination in January 1998 
the veteran was noted to be right handed.  He noted injuring 
his right wrist in 1967 which led to an arthrodesis of the 
right wrist.  He stated that he had no pain in the wrist 
directly in the area of the fusion.  He noted that ten years 
earlier he began to develop pain in the base of the thumb on 
the right side which had continued.  Treatment in the past 
consisted of a single intra-articular injection into the 
thumb metacarpophalangeal joint without change in 
symptomatology.  It was noted that he was issued a thumb 
spica brace which he wore intermittently for some relief of 
his discomfort.  He reported that the pain at times got so 
bad that he was unable to focus on work activities.  He 
related that because of the pain he felt his grip had 
weakened and thumb pinch grip had diminished.  

With regard to the cervical spine the history was described 
as complex and not well remembered by the veteran by the 
examiner with regards to all aspects.  He stated that while 
serving on active duty in 1962, he fell and struck the back 
of his head rendering him unconscious.  He did not remember 
any specific neck symptomatology with that traumatic 
incident.  He did remember an injury sustained in Vietnam 
when a personnel carrier in which he was riding ran over a 
land mine and was blown upward.  

The veteran did not remember any specific mechanism of the 
injury but stated that after the accident he was told to wear 
a soft neck collar which he wore for one month before 
discontinuing its use due to irritation of his skin from the 
collar.  He stated that he remembered no specific neck 
symptomatology related to the incident but did have some 
discomfort in the left shoulder area at that time.  He had no 
specific neck problem thereafter until 1980 when he began 
having shooting pain into his left arm/hand and ultimately 
underwent an MRI in 1981 or 1982 with subsequent fusion of C6 
and 7 vertebrae.  

On objective evaluation the right forearm, wrist and hand 
demonstrated a well-healed dorsal surgical scar over the 
wrist that was nontender and nonadherent.  The wrist was 
solidly fused in the neutral position.  The veteran had no 
motion in the wrist joints.  Examination of the index, 
middle, ring and little fingers revealed them to be entirely 
within normal limits with regard to appearance, texture, 
sensation and range of motion.  Examination of the thumb 
revealed 0 to 70 degrees of active and passive flexion at the 
interphalangeal joint and 0 to 50 degrees of active and 
passive flexion at the metacarpophalangeal joint.  He had 
minimal motion at the carpometacarpal joint of the thumb 
which was painful.  Palpation of the carpometacarpal joint 
region was accompanied by complaints of pain.  

Testing of the thumb/index finger pinch revealed it to be 
weakened.  Grip power of the right hand was diminished 
compared to the nondominant left hand.  He was able to oppose 
the thumb to the base of the little finger and was able to 
oppose the thumb to all fingertips.  There was no thenar 
atrophy.  Sensation and skin appearance of the thumb were 
normal.  Pronation of the forearm was from 0 to 90 degrees on 
an active basis and supination of the forearm was from 0 to 
80 degrees on an active and passive basis with pain noted in 
the thumb region.  Radial and ulnar pulses were strong. 

Following additional examination with X-rays the reported 
diagnoses were postoperative ankylosis of the right wrist; 
degenerative joint disease of the right thumb, carpal and 
metacarpal joint and cervical spondylosis, post surgical 
ankylosis C6, C7 vertebrae.  The examiner opined he did not 
believe that a direct cause and effect relationship could be 
established between the veteran's fall and injuries sustained 
in the 1960's, and his cervical spine disease that began to 
become symptomatic in the 1980's.  He noted that cervical 
spondylosis was multifactorial in origin.  

In February 1999, the veteran attended a video hearing before 
a member of the Board in Washington, D.C. while the veteran 
was at the RO.  A copy of the hearing transcript is on file.  
He testified injuring his neck in service but did not have 
any immediate symptoms.  

The veteran noted that approximately 10 years after service 
he noticed pronounced symptoms.  He essentially noted that 
his knee pain affected his work.  He noted working as an 
adviser or consultant to health care providers to help them 
with costs associated with equipment maintenance.  He noted 
missing days from work due to pain.  He noted that he was 
unable to take a full time position because he is unsure if 
he can be available for five days a week or 8 or 10 hour 
days.  He noted that on the average he worked from 30 to 32 
hours per week and that there were weeks when it was much 
greater and there were weeks when it was substantially less.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§§ 1110, 1131 (West 1991).

If the disorder is arthritis, service connection may be 
granted if such disorder is manifested to a compensable 
degree within one year after the veteran's separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1998).
 
Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304 (1996); Collette v. Brown, 82nd F.3d, 389 
(Fed. Cir. 1996).

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for service connection to be warranted, there must 
be evidence of present disability which is attributable to a 
disease or injury incurred in or aggravated by service.  
Brammer v. Derwinski, 2 Vet. App. 23 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 143 (1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has found that while a 
disorder need not have been present or diagnosed in service, 
there must be a nexus between a current disorder and military 
service, even if first diagnosed after service on the basis 
of all of the evidence of record.  Godfrey v. Derwinski, 2 
Vet. App. 352,356 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995). 

The claim may also be found to be well grounded if there is 
competent evidence of incurrence or aggravation of a disease 
or injury in service and of continuing symptomatology since 
service, and medical evidence of a nexus between the current 
disability and the reported symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by the examiner, does not 
constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993), requirement. Such 
evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995) (as 
to the determination of well-
groundedness), and Justus v. Principi, 3 
Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and 
material evidence for purposes of 
reopening a claim), because a medical 
professional is not competent to opine as 
to matters outside the scope of his or 
her expertise, and a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Entitlement to service connection for 
a cervical spine disorder.

Analysis

Following a comprehensive review of the record, the Board 
notes that even conceding the veteran's claimed injury to the 
cervical spine in active service, the fact remains that as 
his service medical records with multiple reports of physical 
examinations reflect a normal cervical spine without any 
pertinent complaint of joint symptoms noted on examinations, 
any alleged cervical spine injury in service was not more 
than transient in nature and resolved prior to final 
separation from service.  

Moreover, the postservice evidence first reflecting treatment 
for cervical spine related disability dates from the 1980,'s 
many years after separation from active service and noted by 
the veteran to be of recent onset.  While he noted previously 
injuring his neck in an airplane accident where he was 
knocked unconscious and while playing football, there was no 
mention of neck injury associated with a land mine explosion 
in Vietnam. 

Clearly, other than for the veteran's claimed history of 
cervical spine symptoms now claimed due to remote injury in 
service, the record lacks any clinical confirmation of 
cervical spine symptoms during the intervening years since 
service separation until the 1980's.  Importantly, the 
overall record lacks competent medical evidence of a nexus 
between the current cervical spine disability and the 
reported symptomatology stemming from a remote injury in 
active service.  Savage v. Gober, 10 Vet. App. 488 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  Importantly, the VA 
orthopedic examiner in January 1998 opined that he did not 
believe that a direct cause and effect relationship could be 
established between the veteran's fall and injuries sustained 
in the 1960's, and his cervical spine disease that began to 
become symptomatic in the 1980's.



The Board notes the Court has held that while a lay person is 
competent to testify as to facts within his own observation 
and recollection, such as visible symptoms, a lay party is 
not competent to provide probative evidence as to matters 
requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

The veteran is clearly asserting a fact well beyond his 
competence.  King v. Brown, 5 Vet. App. 19, 21 (1993).  As a 
competent medical nexus between the current cervical spine 
disability and the reported symptomatology stemming from 
injury in active service has not been presented, the 
veteran's claim is not well grounded.  If the claim is not 
well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).  Accordingly, the claim for entitlement to service 
connection for cervical spine disability is denied.  
Edenfield v. Brown, 6 Vet. App. 432 (1994).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for cervical 
spine disability must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which deneid 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v, Brown, 4 Vet. App. 384 (1993).


In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for service conection for 
a disorder of the cervical spine.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom.  Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).

As the claim for service connection for cervical spine 
disability is not well grounded, the doctrine of reasonable 
doubt has no application to the veteran's case.


II.  Entitlement to an increased 
evaluation for arthrodesis of the right 
wrist, currently evaluated as 30 percent 
disabling.

Criteria

Disability evaluations are based, as far as practicable, upon 
the average impairment of earning capacity resulting from the 
disability.  38 U.S.C.A. § 1155; (West 1991). The average 
impairment is set forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998), which includes 
diagnostic codes which represent particular disabilities.  
The pertinent diagnostic codes and provisions will be 
discussed below. The rating schedule is primarily a guide in 
the evaluation of disability resulting from all types of 
diseases and injuries.  Generally, the degree of disability 
specified is adequate to compensate for a considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, a higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The Board notes that under 38 C.F.R. § 4.40 (1998), 
the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

As regards the joints, 38 C.F.R. § 4.45 (1998) provides that 
the factors of disability reside in reductions of their 
normal excursion of movements in different planes. Inquiry 
will be directed into these considerations: (a) less movement 
than normal (due to ankylosis, limitation or blocking 
adhesions, tendon-tie up, contracted scars, etc.); (b) more 
movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
excess fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; (f) pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.

Under 38 C.F.R. § 4.59 (1998), with any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to the joints.  Muscle spasm will greatly assist the 
identification.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and nonweight bearing, 
and, if possible, with the range of the opposite undamaged 
joint.

Pyramiding, that is both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnoses, is to be avoided 
when rating a veteran's service-connected disabilities.  38 
C.F.R. § 4.14 (1998).  However, it is possible for a veteran 
to have separate and distinct manifestations from the same 
injury which would permit rating under several diagnostic 
codes.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none 
of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Ankylosis of the wrist, in an unfavorable position, i.e. in 
any degree of palmar flexion, or with ulnar or radial 
deviation, will be rated as 50 percent disabling for the 
major extremity.  This is the highest rating assignable under 
this code.  Ankylosis in any other position, except favorable 
will be rated as 40 percent disabling for the major 
extremity.  Ankylosis in a favorable position, i.e. in 20 
degrees to 30 degrees dorsiflexion will be rated as 30 
percent disabling for the major extremity.  38 C.F.R. Part 4, 
Code 5214 (1998).

The provisions of 38 C.F.R. § 4.71, Plate I (1998) provide 
standardized description of normal motion of the wrist.




A 10 percent disability evaluation is warranted for scars 
which are poorly nourished with repeated ulceration or scars 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Codes 7803, 7804.  Diagnostic Code 
7805 provides that a rating for other scars is based upon the 
limitation of function of the affected part.

In every instance where the minimum rating evaluation 
requires residuals and the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1998).


Factual Background & Analysis

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  The Court has held that a 
mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for an increased evaluation is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board 
is satisfied that all relevant evidence has been obtained and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).

Where, as in this case, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Following a comprehensive review of the record, the Board 
notes that the evidence demonstrates coexisting disabilities 
of the right upper extremity characterized as generalized 
sensory peripheral polyneuropathy and degenerative joint 
disease of the right thumb, carpal and metacarpal joint for 
which service connection has not been established and which 
may not be considered when determining the extent and degree 
of severity associated with the veteran's service-connected 
solid fusion of the right wrist.  

The record demonstrates that the 30 percent evaluation in 
effect under Diagnostic Code 5214 for solid fusion of the 
right wrist is based on findings that the major extremity is 
in a favorable position, i.e. in 20 degrees to 30 degrees 
dorsiflexion.  The Board notes that for the next higher 
evaluation of 40 percent for the major extremity the evidence 
must show ankylosis in any other position, except favorable.  
The highest rating assignable for the major extremity under 
this code is 50 percent and requires evidence of ankylosis of 
the wrist, in an unfavorable position, i.e. in any degree of 
palmar flexion, or with ulnar or radial deviation.  

The Board recognizes that the veteran's service medical 
records show solid fusion of the right wrist in an "ok" 
position.  When the veteran was examined by VA in January 
1998, the examiner noted that the right wrist was fused in a 
neutral position.  The veteran denied any pain associated 
with the right wrist fusion.  He felt that any diminished 
right hand grip was due to his coexisting right thumb 
disability.  When the evidence is considered in light of the 
pertinent rating criteria the Board notes that the evidence 
clearly fails to demonstrate unfavorable ankylosis of the 
right wrist meeting the criteria for the maximum 50 percent 
evaluation assignable under Diagnostic Code 5214.  

However, when the recent orthopedic examination findings 
reflecting fusion of the right wrist in a neutral position 
are considered under the provisions of 38 C.F.R. § 4.71, 
Plate I (1998) providing standardized description of normal 
motion of the wrist and the provisions of 38 C.F.R. § 4.3 for 
resolution of reasonable doubt, it becomes apparent that his 
service-connected right wrist fusion as presently shown more 
nearly approximates the criteria for a 40 percent evaluation.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59; however, there is no evidence of greater 
disability of the right wrist due to pain or flare-ups as the 
joint is fused solid.   

Also, the Board recognizes that as any associated surgical 
scars over the right wrist are well healed and nontender the 
criteria for a separate compensable rating for scars is not 
shown.


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a cervical spine 
disorder, the appeal is denied.

An increased evaluation of 40 percent for arthrodesis of the 
right wrist is granted, subject to the controlling 
regulations governing the award of monetary benefits.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



As the Board noted previously, the RO did not issue a 
statement of the case in response to the veteran's notice of 
disagreement with the assignment of a 10 percent evaluation 
for degenerative joint disease of the left knee.  Where there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Godfrey v. Brown, 7 Vet. App. at 408-10 (1995).

Following a preliminary review of the record, the Board notes 
that additional development of the record is needed in order 
to supplement the record with sufficient medical evidence in 
order for the Board to render a legal determination on the 
remaining issue of entitlement to an increased evaluation for 
traumatic arthritis of the right knee as it remains 
unresolved clinically.  Importantly, the Board's medical 
conclusions must be supported by medical authority or 
evidence of record and not simply the Board's own 
unsubstantiated opinions.  38 U.S.C.A. § 7104(d)(1) (West 
1991); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The record shows that a 30 percent evaluation is in effect 
for service-connected traumatic arthritis of the right knee 
(status post meniscectomy and patellectomy) under Diagnostic 
Codes 5010-5257.  On a report of a VA orthopedic examination 
in January 1998 the veteran noted being seen at a VA 
orthopedic clinic for consideration of a right total knee 
arthroplasty (TKA) replacement.  The veteran maintains that 
the orthopedic examiner failed to conduct an adequate 
examination and there was inquiry made as to the veteran's 
right knee brace that was issued at a VA Medical Center.

Importantly, under Diagnostic Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis, established 
by X-ray findings, is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.

Under the provisions of Diagnostic Code 5257, the right knee 
disability is evaluated based on the degree of impairment, 
including recurrent subluxation or lateral instability, 
produced by that disability.  Severe impairment warrants a 
maximum 30 percent evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 5257.

In 1997 and 1998, the Office of the General Counsel of VA 
determined that disability of the knee manifested by both 
arthritis (Diagnostic Codes 5003, 5010) and instability of 
the knee (Diagnostic Code 5257) may be rated separately.  
See, VAOPGCPREC 23-97 (O.G.C. Prec. 23- 97) and VAOPGCPREC 9- 
98 (O.G.C. Prec. 9- 98).

Limitation of flexion of the leg is evaluated under 
Diagnostic Code 5260.  Where flexion of the leg is limited to 
60 degrees, the disability rating will be noncompensable.  
Where flexion of the leg is limited to 45 degrees, the 
disability rating will be 10 percent.  Where flexion of the 
leg is limited to 30 degrees, the disability rating will be 
20 percent.  Where flexion of the leg is limited to 15 
degrees, the disability rating will be a maximum 30 percent.  
38 C.F.R. Part 4, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated under 
Diagnostic Code 5261.  Extension of the leg limited to 5 
degrees warrants a zero percent evaluation.  Extension 
limited to 10 degrees warrants a 10 percent evaluation, 
extension limited to 15 degrees warrants a 20 percent 
evaluation, extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and extension limited to 45 degrees 
warrants a 50 percent evaluation.

Also under Diagnostic Code 5262, ratings are based on 
impairment of the tibia and fibula.  Nonunion of the tibia 
and fibula, with loose motion, requiring brace is rated as 40 
percent disabling; malunion of the tibia and fibula with 
marked knee or ankle disability is rated as 30 percent 
disabling.





The Board notes that knee replacement (prosthesis) is 
evaluated under the provisions of Diagnostic Code 5055.  
Those provisions provide for a 100 percent evaluation for 1 
year following implantation of prosthesis.  When there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted; and when there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 
5261, or 5262.  The minimum rating is 30 percent.

Diagnostic Code 5256 pertains to ankylosis of the knee.  A 40 
percent evaluation requires that the knee be fixed in flexion 
at an angle between 10 and 20 degrees.  A 50 percent 
evaluation requires that the knee be fixed in flexion at an 
angle between 20 and 45 degrees.

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 (1998) must be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain on use or due to flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Board notes that the veteran has not had an adequate 
orthopedic examination in order to fully address functional 
loss due to pain on use or flare-ups pursuant to Deluca and 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  Moreover, the RO should 
consider or address whether the veteran is entitled to 
separate ratings for arthritis and laxity of the right knee 
under Diagnostic codes 5010 and 5257.  In 1997 and 1998 , the 
Office of the General Counsel of VA determined that 
disability of the knee manifested by both arthritis 
(Diagnostic Codes 5003, 5010) and instability of the knee 
(Diagnostic Code 5257) may be rated separately.  Esteban v 
Derwinski, 6 Vet. App. 259, 262 (1994).

In order to ensure proper compliance with due process of the 
law, applicable regulations, precedent decisions of the 
Court, and pertinent VA General Counsel precedent opinions 
the Board finds that additional development of the 
evidentiary record is required.  Accordingly, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his right knee 
disability since January 1998.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon in order to determine 
the nature and extent of severity of his 
traumatic arthritis of the right knee.  
The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  Any further indicated 
special studies should be conducted.


The examiner should be requested to 
report range of motion in degrees of arc 
in all planes with an explanation as to 
what is normal range of motion of the 
right knee.  All findings and diagnoses 
should be reported in detail.

The examiner must identify all orthopedic 
manifestations of the right knee.  The 
examiner should be requested to 
specifically comment upon the extent, if 
any, to which pain, supported by adequate 
pathology and evidence by visible 
behavior of the veteran, results in 
functional loss.

The orthopedic examiner should be asked 
to determine whether weakened movement, 
excess fatigability, or incoordination is 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the right knee 
is used repeatedly.

The examiner should express an opinion as 
to adverse impact in terms of the degree 
of additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should also comment on the 
severity of these manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.

The examiner should also comment on 
whether there are objective indications 
of the extent of the veteran's pain, such 
as medication he is taking or the type of 
any treatment he is receiving.  Any 
opinions expressed by the orthopedic 
surgeon must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue on appeal.  
Specifically, the RO should consider or 
address whether the veteran is entitled 
to separate ratings for arthritis and 
laxity of the right knee under Diagnostic 
Codes 5010 and 5257 pursuant to 
VAOPGCPREC 23-97 (O.G.C. Prec. 23- 97) 
and VAOPGCPREC 9- 98 (O.G.C. Prec. 9- 98) 
(authorizing separate ratings for 
arthritis resulting in limitation of 
motion and instability of the knee) and 
the holding in Esteban as noted earlier.  
Thereafter, the RO should consider the 
application of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and the holding in DeLuca as noted 
earlier. Also, the RO should document 
consideration of the provisions of 38 
C.F.R. § 3.321(b)(1) (1998).

5.  The RO should issue a statement of 
the case in response to the veteran's 
notice of disagreement with the 
assignment of a 10 percent evaluation for 
degenerative joint disease of the left 
knee.  The requisite period of time for a 
response should be afforded.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 26 -


- 1 -


